                                                       Notice Recipients
District/Off: 1126−1                         User: admin                            Date Created: 07/29/2021
Case: 16−41244−JJR7                          Form ID: pdf000                        Total: 21


Recipients of Notice of Electronic Filing:
tr          Rocco J Leo         rleo@leoandoneal.com
ba          Robert J Landry         robert_landry@alnba.uscourts.gov
aty         Max C. Pope, Jr         max@maxpopejr.com
aty         Megan Campbell Carpenter           megan@aclg.law
aty         Shavon Latress Richardson          shavon@aclg.law
                                                                                                                         TOTAL: 5

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          John H. Hollaway         80 Mary Jo Lane         Linclon, AL 35096
jdb         Joan P. Hollaway        80 Mary Jo Lane          Linclon, AL 35096
sp          Robert D Cain, Jr.       Davis & Crump, P.C.          1712 Fifteenth Street Suite 300       POB 6829          Gulfport,
            MS 395066829
sp          John Kirtley, III      Ferrer, Poirot & Wansbrough         2603 Oak Lawn Suite           Dallas, TX 75219
intp        Adams & Cohen LLC            as assignee of Estate Joan Hollaway        P O Box 24048          Jacksonville, FL 32241
smg         Robert Landry        BA Anniston          1129 Noble Street        Room 117          Anniston, AL 36201
9080568     Atlantic Credit & Finance Incorp.        PO Box 939069          San Diego, CA 92193
9080569     Capital One        P.O. Box 30285         Salt Lake City, UT 84130
9680253     Capital One Bank (USA), N.A.           PO Box 71083         Charlotte, NC 28272−1083
10104127 Fort McClellan Credit Union            1010 Golden Springs Rd          Anniston, AL 36207−6920
9080570     Ft. McClellan Credit Union         1731 Noble Street        Anniston, AL 36201
9080571     Midland Funding, LLC           2365 Northside Dr.        #300        San Diego, CA 92108
9080572     Regions Bank         215 W. North St.        Talladega, AL 35160
9080573     Regions Bank         P.O. Box 10063         Birmingham, AL 35202
9080574     Synchrony Bank         P.O. Box 965036          Orlando, FL 32896
9080575     United Consumer         c/o Bass & Associates,         3936 E. Ft. Lowell        Suite 200       Tucson, AZ
            85712
                                                                                                                        TOTAL: 16




       Case 16-41244-JJR7 Doc 106-1 Filed 07/29/21 Entered 07/29/21 10:01:31                                                  Desc
                  PDF Picklist Creditors & Ptys: Notice Recipients Page 1 of 1
